Citation Nr: 1823313	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-25 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2015 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.

This matter was last before the Board in September 2017, at w2hich time it was remanded to the RO for further development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension.

2.  The Veteran's hypertension was not incurred while in service and is not etiologically related to service.

3.  The Veteran's hypertension did not manifest to a compensable degree within one year of discharge.

4.  The Veteran's hypertension is not caused or permanently aggravated by a service-connected disability, to include the Veteran's back disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to the Veteran's service-connected back disability, have not been met.  38 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection Law and Analysis

The Veteran maintains that he is entitled to service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, type II.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (including hypertension, considered as a cardiovascular-renal disease under 38 C.F.R. § 3.309) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for hypertension) following discharge from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

At the outset, the Board notes that hypertension is not indicated on either the entrance or separation physicals.  The Board further notes that service treatment records are silent for complaints, diagnoses, or treatments for hypertension.

The Board will first address direct service connection.  In this case, there is no dispute that the Veteran has a current diagnosis of hypertension.  Therefore, Hickson element (1) is met.

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's service medical records are negative for any symptoms, diagnoses or treatment of hypertension.  Furthermore, the Veteran has not asserted any in-service cause of or connection for hypertension and has only asserted hypertension as secondary to his service-connected back disability.  Accordingly, Hickson element (2) has not been met and the claim fails direct service connection on this basis.

As discussed above, certain chronic diseases (including hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for hypertension) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, there is no probative evidence that the Veteran had any symptoms or manifestation of hypertension until several years after his discharge from service, and the Veteran asserted such a manifestation of symptoms.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Finally, the Board turns to secondary service connection.  The Veteran has repeatedly maintained that his hypertension is the result of, or aggravated by, his service-diabetes mellitus, type II.

The Veteran was afforded a VA hypertension examination in September 2000.  The Veteran reported that he was diagnosed with hypertension 6 to 8 months prior during a routine blood pressure check.  

The Veteran was afforded a VA hypertension examination in March 2007.  The Veteran reported being diagnosed with hypertension in 2000 and given Lisinopril. The Veteran denied taking the medication at the time of the examination.

The Veteran was afforded a VA diabetes examination in July 2011.  August 2006 was noted as the date of onset for the Veteran's diabetes mellitus, type II.  It was stated that the Veteran's hypertension is not secondary to his diabetes, noting the lack of diabetic nephropathy.

The Veteran testified at the November 2015 Board hearing that he have not seed a doctor after he got out of service for a long time and that he did not go to the doctor.  The Veteran stated that he thought "it was in the '70s when [he] came here to the VA clinic" and then stated "'78, only for when [Dr. R.] started to prescribe" medication that he is on now.  The Veteran indicated that he was drinking heavily at the time.  The Veteran denied having high blood pressure prior to having diabetes and then stated that "it was after I got the diabetes I got all that stuff."  

The Veteran was afforded a VA hypertension examination in April 2016.  The Veteran stated he was diagnosed with hypertension by the VA and given medication.  It was noted that the Veteran's treatment plan includes taking continuous medication but that the Veteran's does not have a history of diastolic blood pressure elevation at predominantly 100 or more.  The examiner opined that the Veteran's hypertension was less likely than not due to the Veterans service, noting that his service treatment records do not show any elevated blood pressure readings, nor do they contain any blood pressure concern or diagnosis.  It was further noted that blood pressure is not a condition that is related to Agent Orange exposure.  The examiner then opined that it was less likely than not that the Veteran's hypertension was caused by his diabetes, noting that it predated the diagnosis of diabetes.  It was noted that the Veteran's current hypertension baseline was not worse than when he was first diagnosed.

The Veteran was afforded a VA diabetes examination in March 2017.  On the disabilities benefits questionnaire (DBQ), the examiner checked off that the Veteran's diabetes has at least as likely as not aggravated his hypertension.  The Board notes that the DBQ instructs that this must be accompanied with a VA hypertension DBQ.  

The Veteran was afforded a VA hypertension examination in March 2017.  A diagnosis of hypertension was noted.  It was noted that the Veteran's treatment plan includes taking continuous medication but that the Veteran does not have a history of Diastolic BP elevation at predominantly 100 or more.  The Board notes that no opinion was given as to whether the Veteran's hypertension was aggravated by his service-connected diabetes.

In October 2017, VA obtained an addendum opinion to the March 2017 VA hypertension examination.  The examiner stated that the Veteran's parameters for his kidney function are within normal limits with no damage causing elevation of the hypertension "far and beyond" its natural progression.  The examiner further noted that the Veteran is taking what is considered a "standard/low" dose of medication for hypertension.  The examiner then concluded that the Veteran's claimed hypertension is not aggravated by his diabetes mellitus type II.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board finds the sum of the VA opinions to be significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 205 (2008).  Taken as a whole, the VA examination reports provide a thorough analysis of all of the evidence and opined against any nexus between the Veteran's hypertension and his service or service-connected diabetes mellitus, type II.

The Board attaches little probative value to the Veteran's statements made at the November 2015 Board hearing.  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362   (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See, Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007); see also 38 C.F.R. § 3.159 (a)(2).

The Board finds that the preponderance of the evidence shows that the Veteran's current hypertension is unrelated to service and was not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.  The weight of the evidence, lay and medical, does not demonstrate that symptoms of hypertension have been continuous since service.  The Board finds that the VA diabetes examination in March 2017 which indicated that the Veteran's diabetes has at least as likely as not aggravated his hypertension is of limited probative value and is outweighed the by the probative VA October 2017 hypertension addendum opinion.  As noted above the March 2017 DBQ instructs that this must be accompanied with a VA hypertension DBQ.  The subsequent VA hypertension opinion specifically addressed hypertension and provided an adequate rationale for the opinion.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a back disability, to include as secondary to his service-connected knee disabilities, is not warranted.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107  (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


